DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks, and Amendments filed 6/24/2021.
Claims 1, 10, 16 have been amended.
Claims 2, 6, 12, 14, 19, and 20 remain canceled.
Claims 1, 3-5, 7-11, 13, 15-18 have been examined and are pending.
(AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021, has been entered.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-14, 16-20 are rejected under 35 U.S.C. 103 as obvious over Chen et al. (US 2014/0337165 A1; hereinafter, "Chen")

Claims 1, 10, 16: (Currently amended)
Pertaining to claims 1, 10, 16 exemplified in the limitations of claim 10, as shown, Chen teaches the following:
A system for passive marketing, said system comprising:
a social marketing server comprising one or more physical processors programmed with computer program instructions that, when executed by said one or more physical processors, program said social marketing server to:
provide a user interface for a social marketing site on a client device (Chen see at least [0029]-[0031] and Figs. 14-16; various interfaces for adding products to a “Pick List” of recommended products. See at least flow charts of Figs. 5a-6a and [0070]-[0075] –e.g. user is provided “a Pick List management control window” [user interface]), said user interface comprising one or more options for selecting one or more products for recommendation (Chen, see at least [0029]-[0031] e.g. “FIG. 14 shows a Pick List creation command button implemented in the UI window of a mobile device… FIG.16 shows a Pick List product addition window implemented in the UI of a mobile device”; and again see at least flow chart of Figs. 5a-6a, [0041]-[0044] and [0070]-[0075]); 
link one or more recommended products selected by a first user to an account of said first user on said social marketing site, said 22 one or more recommended products being selected by said first user from said one or more options (Chen, see at least Figs. 6a-6b and ; 
display one or more recommendation buttons representing said one or more recommended products on one or more web pages related to said account of said first user on said social marketing site, (Chen, see at least Figs. 6a-6b, 7a-7b, and [0082] e.g.: “…a Pick List 626.1, 626.2, 626.3, 626.4 or Pick Collage can be “clicked-through” by viewers who desire additional information…”; Applicant’s “recommendation button” reads on Chen’s clickable “Pick List”, e.g. 626.1 Fig. 6a, which represents one or more recommended products; note that Chen’s “Pick List” as shown supra is displayed at least within a user’s profile e.g. per Figs. 6a-6b which may be viewed by other viewers – e.g. per [0093]: “In certain embodiments, the Pick System is implemented to allow the viewer to "click through" a listed viewer to access that the viewer's associated Pick Lists, Pick Collages, and Picks user profile…”),
said one or more recommendation buttons being displayed together with one or more contents related to said first user at a position selected by said first user, relative to said one or more contents (Chen, see at least Figs. 6a-6b, [0078]-[0081] and Figs. 9a-9b and [0098]-[0099]; e.g. Chen’s user may add a “Pick List” to their profile as shown in e.g. Fig. 6a; Applicant’s “one or more contents related to said first user” reads on Chens’ user’s information 604 or information 604 and 628; e.g. profile information 604 includes photo of the user 608, etc… and supra, reads on Chen’s clickable “Pick List”, e.g. 626.1 Fig. 6a, which represents one or more recommended products and which has been added by the user [first user], to their profile, at a position selected by the user e.g. [0113] Pick List management window etc…, and therefore is placed relative to the profile information 604 and/or 628. Additionally, Profile information may be managed e.g. per [0080] relative to managed Pick Lists e.g. via “command button 636” to “manage Picks Profile”)
said one or more contents comprise a news story related to said first user, a profile related to said first user, a post related to said first user, a communication made by said first user and a comment made by said first user (Chen, see at least [0078]-[0081] and Figs. 6a-6b e.g. profile information 604 includes: Followers 616 [news story], a profile picture 608 [profile], interests 612 [a post], Following 618 [a communication], a geographic location and profile description 610 [a comment], etc…

    PNG
    media_image1.png
    898
    747
    media_image1.png
    Greyscale


The difference between the limitations and the teachings of the prior art is that Chen may not explicitly teach that his listing of people whom the user is following, although this listing constitutes a communication, is a communication which is explicitly made by his user [said first user]. Nonetheless, at [0081] Chen teaches: “…the Pick System user can edit this information by selecting an "Edit" command button 640 through a user gesture, such as a mouse-click with a cursor.”; therefore, whether explicitly stated or not, there is at least motivation to allow the user to 
and load a product page having one or more options for buying and/or selling said one or more recommended products upon clicking of a recommendation button from said one or more recommendation buttons by one or more other users. (Chen, see at least Figs. 7a-7b and [0086]-[0088] teaching e.g.: upon clicking on a “Pick List”, then sub window 704 may be opened where “…the featured product sub-window 704 includes an ''Add to Bag" command button 712. In these embodiments, the featured product is added to the user's shopping cart by selecting the ''Add to Bag" command button 712 through a user gesture”; see also at least [0092], [0094], and [0097]; e.g. per at least [0092], “…selecting product listed in the Pick List with a user gesture, such as a mouse click, allows the viewer to add the selected product to their shopping cart [i.e. intent to buy] as described in greater detail herein…” see also Figs. 11a/b and [0101]).

Claim 3:
Chen teach the limitations upon which this claim depends. Furthermore, as shown, Chen teaches the following:
The method of claim 1, wherein said display of said one or more recommendation buttons on said one or more web pages are viewable from an account of one or more other users of said social marketing site (Chen, see at least [0071], [0079], and [0103], second/other user first logs into the PickSystem, e.g. providing credentials for authentication such as password [i.e. the account of one or more other users], before browsing products within Pick Lists of a first user).

Claims 4, 11, 17:
Chen teach the limitations upon which these claims depends. Furthermore, as shown, Chen teaches the following:
… wherein said display of said one or more recommendation buttons are viewable to said account of said one or more other users as per interest of said one or more other users (Chen, see at least [0085]-[0086] e.g.: “…In certain embodiments, the Public View of the Picks Activity Feed 628 provides a list of the Pick Lists that the Pick System user has "liked." In certain embodiments, the Picks Activity Feed 628 is provided in the form of a "Private View:' In these embodiments, the Picks Activity Feed information includes activities completed by the user as well as activities associated with other users' Pick Lists, Pick Collages, and Picks user profiles....”).

Claims 5, 18:
Chen teach the limitations upon which these claims depends. Furthermore, as shown, Chen teaches the following:
…wherein said user interface further comprises one or more options for selecting said one or more other users (Chen, see at least [0082] e.g.: “…Pick List… can be "clicked-through" by viewers who desire additional information associated with their creator… the creator's Picks user profile 604 is then displayed in the Picks user profile UI window 602. In various embodiments, the Picks user profile 604 contains personalized attributes about the Pick System user to further support the authenticity of the content they have created…”).

Claim 7:

The method of claim 1, wherein said one or more recommendation buttons are interactive (Chen, see at least Figs. 9a/b, 10a/b, 11a/b and [0092] teaching: “…selecting a product listed in the Pick List with a user gesture, such as a mouse click [an interaction], allows the viewer to add the selected product to their shopping cart as described in greater detail herein...; Applicant’s “recommendation button” reads on Chen’s displayed product, in a Pick list, where the product is clickable [a button which is interactive] and which represents a product recommended the user who created the Pick list).

Claims 9, 13:
Chen teach the limitations upon which this claim depends. Furthermore, as shown, Chen teaches the following:
…wherein said product page is loaded from a third party site (Chen, see at least [0046]-[0047] teaching e.g.: “In various embodiments, the Pick System 202 is implemented to reduce the effort required for a merchant to integrate the functionality of the Pick System 202 within their website. In various embodiments, software customization tasks are performed either by an operator of the Pick System 202 or a third party integration team. Another aspect is that these third parties are able to maintain and enhance the feature set provided to the merchant without requiring the merchant to perform any additional integration or software upgrade tasks once the basic integration has been established…”).

Claims 8, 15 are rejected under 35 U.S.C. 103 as obvious over Chen in view of Girard (U.S. 2014/0310079 A1; hereinafter, "Girard").

Claims 8, 15:
Although Chen teaches the limitations upon which these claims depends and teaches users may recommend products and provide reviews to other users, Chen may not explicitly teach the nuance as 
… wherein said social marketing server enables incentivizing said first user of said social marketing server upon buying and/or selling of said one or more recommended products by said one or more other users (Girard, see at least [0007] teaching e.g.: “affiliate marketing is a pay per performance method used to drive visits and sales on the retailers' Web sites. Specifically, a retailer rewards one or more affiliates for each user brought about by the affiliate's own marketing efforts. Affiliate marketing networks ( e.g., Commission Junction®, TradeDoubler®, Affiliate Window®, Pepperjam Network®, LinkShare®, and so on) coordinate the interaction between the large aggregate of affiliate Web sites and brands to drive product sales and generate commissions for the affiliates…”; see also at least [0026]-[0028], [0036], and [0052] e.g. “Rewards field 122 allows users to earn rewards including, but not limited to cash or points, through their active participation within environment 100, social interaction, successfully inviting other users/friends to become subscribers, purchases through the platforms and sales generated via their store...”).
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Girard (technique of providing rewards to users to incent them to recommend products to other users encouraging them to buy such products) which is applicable to a known base device/method of Chen (who is already directed towards system/method of allowing users to recommend products to friends and provide reviews of products and options to buy such products) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Girard to the device/method of Chen because Chen and Girard are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 10, 16 on 6/24/2021. Applicant's arguments (hereinafter “Remarks”) also filed 6/24/2021, have been fully considered but are moot in view of the new grounds of rejection  Chen.
Regarding Applicant’s argument that Chen’s “Pick System” is not a social media site, the Examiner respectfully disagrees and points to Chen’s teaching throughout his disclosure which allows users of this system to view other user’s profile and Pick Lists, e.g. Chen at Fig. 6a shows on the user’s profile the other users which are following user “daisy XO” and which followers daisyXO is following. Also, see also at least [0084], e.g.: “For example, the other such users may be "followers" 616 of the Pick System user or users that the Pick System user is "following" 618. In certain embodiments, viewers of another user's Picks user profile have the ability to "follow" that user through the selection of a "Follow" control button 614 through a user gesture, such as a mouse-click. In various embodiments, each Pick System user's Picks user profile 604 displays who the "followers" 616 are of a Pick System user.”; Applicant’s social marketing platform reads on Chen’s “Pick System”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/